The defendant’s contention that, the Supreme Court erred in admitting into evidence testimony from the People’s expert witness regarding the probability of a coincidental match of a partial DNA profile obtained from the victim’s fingernails with a DNA profile in the local population is unpreserved for appellate review {see CPL 470.05 [2]; People v Peele, 73 AD3d 1219, *11631221 [2010]) and, in any event, is without merit. Where, as here, population studies are presented to estimate the probability of a coincidental DNA match, a defendant’s challenges to the population studies “go not to admissibility, but to the weight of the evidence, which should be left to the trier of fact” (People v Wesley, 83 NY2d 417, 427 [1994]; see People v Parker, 304 AD2d 146, 159 [2003]; People v Knight, 280 AD2d 937, 938 [2001]; People v Hall, 266 AD2d 160, 161 [1999]; People v Vega, 225 AD2d 890, 893 [1996]).
The defendant’s claim that he was deprived of the effective assistance of counsel under both the federal and the state constitutions is without merit. The defendant failed to “ ‘demonstrate the absence of strategic or other legitimate explanations’ for counsel’s allegedly deficient conduct” (People v Caban, 5 NY3d 143, 152 [2005], quoting People v Rivera, 71 NY2d 705, 709 [1988]). Viewing the record as a whole, we conclude that counsel provided effective representation (see Strickland v Washington, 466 US 668, 694 [1984]; People v Baldi, 54 NY2d 137, 146-147 [1981]; People v Monsuri, 83 AD3d 870 [2011], lv denied 17 NY3d 808 [2011]).
The defendant’s remaining contention does not require reversal. Rivera, J.E, Florio, Leventhal and Roman, JJ., concur.